Name: 95/53/EC: Commission Decision of 28 February 1995 amending Decision 93/411/EEC authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  agricultural activity;  America;  plant product
 Date Published: 1995-03-09

 Avis juridique important|31995D005395/53/EC: Commission Decision of 28 February 1995 amending Decision 93/411/EEC authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina Official Journal L 053 , 09/03/1995 P. 0035 - 0035COMMISSION DECISION of 28 February 1995 amending Decision 93/411/EEC authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina (95/53/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Council Directive 94/13/EC (2), and in particular Article 14 (1) thereof, Having regard to the request made by the Netherlands and the United Kingdom, Whereas, under the provisions of Directive 77/93/EEC, plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in non-European countries, other than Mediterranean countries, Australia, New Zealand, Canada, the continental states of the USA, may, in principle, not be introduced into the Community; Whereas Commission Decision 93/411/EEC (3) permits derogations for plants of strawberry (Fragaria L.) intended for planting, other than seeds, originating in Argentina, provided certain conditions are satisfied; Whereas Decision 93/411/EEC stipulated that the authorization should apply until 31 December 1994; Whereas there is no new information giving cause for revision of the conditions; Whereas the circumstances justifying the authorization still obtain; Whereas the authorization should therefore be extended for a further limited period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 93/411/EEC is hereby amended as follows: 1. In Article 1.2 (b), second indent, '93/411/EEC' is replaced by '95/53/EC'; 2. In Article 4, '31 December 1994' is replaced by '31 December 1996'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 92, 9. 4. 1994, p. 27. (3) OJ No L 182, 24. 7. 1993, p. 63.